Citation Nr: 1312611	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  06-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1973 and June 1974 to July 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for tinnitus.  The Veteran filed a notice of disagreement (NOD) with this determination in April 2006, and timely perfected his appeal in June 2007.  

The Board notes that the appeal originally included claims of service connection for an acquired psychiatric disorder and residuals of a right wrist injury.  In December 2011, the Board remanded these claims to the RO/Appeals Management Center (AMC) for additional development.  Subsequently, the AMC granted service connection for residuals of a right wrist fracture in a September 2012 rating decision, and posttraumatic stress disorder (PTSD), claimed as a nervous condition including anxiety, in a January 2013 rating decision.  These decisions constitute a full grant of benefits.  Therefore, the claims of service connection for PTSD and residuals of a right wrist injury are no longer on appeal.

In a December 2011 decision, the Board denied the claims of entitlement to restoration of a 100 percent rating for residuals of ulcerative colitis, post-ileostomy reversal and closure evaluated at 30 percent disabling and entitlement to an increased disability rating in excess of 10 percent for hemorrhoids, and granted an increased disability rating of 10 percent for scars due to abdominal surgery.  The AMC issued a March 2012 rating decision, increasing the Veteran's disability rating for surgical scars to 10 percent.  Subsequently, the Veteran submitted an April 2012 statement with "Notice of Disagreement" listed as the subject.  These statements go on to make general assertions relating to combined disability ratings and the date to which the Veteran was due retroactive payments, without identifying disagreement with the rating assigned for the issue adjudicated in the March 2012 rating decision.  The matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include obtaining clarification concerning the Veteran's intent in submitting the "Notice of Disagreement" document.  See 38 C.F.R. § 19.26 (2012).

Additionally, the Veteran submitted a February 2013 statement discussing retroactive payment and his staged ratings for ulcerative colitis.  The Board again notes that the issue of entitlement to restoration of a 100 percent rating for residuals of ulcerative colitis, post-ileostomy reversal and closure evaluated at 30 percent disabling was denied in the December 2011 Board decision.  The Veteran was notified of his rights to appeal that decision to the United States Court of Appeals for Veterans Claims.  As the Board has already decided this issue, it is no longer on appeal, and is referred to the RO for appropriate action and further clarification.

According, in light of the procedural circumstances in this case, the only issue that remained on appeal before the Board was entitlement to service connection for left ear tinnitus.


FINDING OF FACT

In a January 2013 statement, the Veteran indicated his desire to withdraw his appeal seeking service connection for left ear tinnitus.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of service connection for left ear tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In January 2013, the Veteran submitted a statement indicating his desire to withdraw any remaining issues on appeal, which included service connection for left ear tinnitus.  This statement has been accepted as the Veteran's withdrawal of the Substantive Appeal as to that issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn the appeal of the issue of entitlement to service connection for left ear tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for left ear tinnitus and it is dismissed.


ORDER

The appeal concerning the issue of service connection for left ear tinnitus is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


